Citation Nr: 1535127	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-24 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for status post left shoulder surgery, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for gastritis and hiatal hernia with reflux esophagitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right shoulder, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran served on active duty from January 2000 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Although the Veteran was scheduled to testify before the undersigned in June 2014 at the Cleveland RO, he was unable to appear at the hearing.  However, the Veteran's representative did appear before the undersigned and informed the undersigned that the Veteran is more disabled than currently evaluated.  

This matter was before the Board in August 2014 and as a result of the representative's statement, it was remanded for additional development.  It is now returned to the Board. 

After a thorough review of the claims file, the Board finds that further development of this issues is necessary prior to a final adjudication of the claims.  Accordingly, and for the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran's service-connected status post left shoulder surgery is currently rated as 10 percent disabling, and his service-connected DJD of the right shoulder is evaluated as noncompensably disabling.  In addition, his gastritis and hiatal hernia with reflux esophagitis is currently evaluated as 10 percent disabling.  The Veteran contends that the symptoms associated with these disorders are more severe than that reflected by the disability ratings assigned.  

Pursuant to the August 2014 Board remand, the Veteran was afforded more recent VA examinations in connection to his service-connected disorders in March 2015 specifically to ascertain the extent and severity of his disorders.  During the examinations, the VA examiner referenced pertinent VA treatment records dated in October 2014 which reflected the Veteran's complaints of his right shoulder symptoms and provided information regarding his medical history.  Unfortunately, these treatment reports are not associated with the claims file.  In fact, the most recent VA treatment report pertinent to the Veteran's appeal that is associated with the claims file is dated in July 2009.  Indeed, in the June 2012 Supplemental Statement of the Case (SSOC), the RO denied the Veteran's claims for higher ratings and, in addition to the May 2012 VA examination report, the RO referenced VA treatment records generated at the VA Medical Center (VAMC) in Cincinnati, Ohio, and dated from November 2008 to May 2012.  It was also noted that a July 2009 treatment report was located in the Virtual VA file.  Although the July 2009 VA treatment report is associated with the claims file and scanned into the Virtual VA claims processing system, there are no additional VA treatment records dated since July 2009 associated with either the VBMS or Virtual VA claims files.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In light of the fact that the Veteran has continued seeking treatment for some, or all, of his claimed disorders at a VA treatment facility (as evidenced by the March 2015 VA examination report) and the most recent VA treatment report associated with the claims file is dated in July 2009, a remand is necessary to accord the AOJ an opportunity to obtain VA treatment records referenced in the June 2012 SSOC which have not already been retrieved and associated with the claims file, as well as any outstanding VA treatment records pertinent to the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain VA treatment records generated at the Cleveland VAMC dated from November 2008 to July 2009, and from July 2009 to the present time.  The AOJ should also take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from the VAMC in Cleveland, Ohio.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


